DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 10/29/2021.
Claims 5, 6, 12, 13, 17, 18, 19 and 20 have been canceled.
Claims 1-4, 7-11, and 14-16 are presented for examination.
Response to Arguments
Applicant’s arguments/amendments, see Remarks pg. 3, filed 10/29/2021, with respect to claims 1, 9, and 15 have been fully considered and are persuasive.  The rejection of 35 USC 101 has been withdrawn. 
Applicant’s arguments/amendments, see Remarks pg. 6, filed 10/29/2021, with respect to 1, 9, and 15 have been fully considered and are persuasive.  The rejection of prior art has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Chen on 11/10/2021.

The application has been amended as follows: 

9. (Currently Amended) A system comprising: 
a computer-aided design (CAD) model access engine configured to access a CAD model of a physical object to be constructed through 3D printing; and a channel network detection engine configured to: detect an internal channel network included in the CAD model of the physical object, including by: 
identifying channel openings along a surface of the CAD model that satisfy an opening size threshold; and 
recursively identifying internal faces of the CAD model that form the internal channel network, wherein the internal faces are faces of the CAD model that are internal to the surface of the CAD model; and 
perform a channel verification on the detected internal channel network to support the 3D printing of the physical object, including by: 
projecting a plane onto a particular set of adjacent internal faces; 
determining an inscribed shape on the projected plane along the adjacent internal faces of the particular set; and 
determining a channel diameter from the inscribed shape, the channel diameter used for a diameter-to-length verification for 3D printing of the physical object, including by:
recalibrating the projected plane using a center point of the inscribed shape
determining the channel diameter from a recalibrated shape inscribed on the recalibrated projected plane along the adjacent internal faces of the particular set.  

13. (Canceled)

15. (Currently Amended) A non-transitory machine-readable medium comprising instructions that, when executed by a processor, cause a system to: 
access a computer-aided design (CAD) model of a physical object to be constructed through 3D printing, including by access a surface mesh of the physical object that is comprised of multiple mesh faces that form the CAD model; 
detect an internal channel network included in the CAD model of the physical object, including by: 
identifying channel openings along a surface of the CAD model that satisfy an opening size threshold; and 
recursively identifying internal faces of the CAD model that form the internal channel network, wherein the internal faces are faces of the CAD model that are internal to the surface of the CAD model, and including by: 

recursively identifying sets of adjacent internal mesh faces until another identified channel opening along the surface of the CAD model is reached; and  
perform a channel verification on the detected internal channel network to support the 3D printing of the physical object by: 
projecting a plane onto a particular set of adjacent internal mesh faces; 
determining an inscribed shape on the projected plane along the adjacent internal mesh faces of the particular set; and 
determining a channel diameter from the inscribed shape, the channel diameter used for a diameter-to-length verification for 3D printing of the physical object, including by:
recalibrating the projected plane using a center point of the inscribed shape and a center point of for a previously determined set of adjacent internal faces; and
determining the channel diameter from a recalibrated shape inscribed on the recalibrated projected plane along the adjacent internal faces of the particular set.

19. (Canceled)  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
SAVAGE et al (US Publication No. 2015/0370926) teaches generating a tube within a three dimensional model (Abstract), receiving a first location on a surface of the 3D model par [0008], 3D model comprises data that represent and defines a physical 3D object, including the surface of the object and the internal portion of the object par [0031], model of 3D printer that will be used to print the 3D model par [0045], the 3D object may be printed par [0046], designing 3D models and fewer materials are necessary for creating and testing different configurations of 3D objects, by specifying endpoints for tubes and one or more constraints associated with each of the tubes, a wide variety of internal structures may be developed that may be suitable for a wide range of interactively post-print par [0085].
In light of applicants drawings of Fig. 4 and Fig. 5, SAVAGE et al and other prior arts do not singularly or in combination disclose the limitations: “projecting a plane onto a particular set of adjacent internal faces; determining an inscribed shape on the projected plane along the adjacent internal faces of the particular set and determining a channel diameter from the inscribed shape, the channel diameter used for a diameter-to-length verification for 3D printing of the physical object, including by: recalibrating the projected plane using a center point of the inscribed shape and a center point of for a previously determined set of adjacent internal faces; and determining the channel diameter from a recalibrated shape inscribed on the recalibrated projected plane along the adjacent internal faces of the particular set” as recited in claims 1, 9, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571 272 2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        11/12/2021